EXHIBIT 10.57

THE GOLDMAN SACHS GROUP, INC.

        YEAR-END PERFORMANCE-BASED RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2018) (the “Plan”), governs your award of performance-based RSUs
(your “Award” or “PSUs”). You should read carefully this entire Award Agreement,
which includes the Award Statement, any attached Appendix and the signature
card.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 17.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the number of PSUs subject
to this Award, the Performance Period and the Performance Goal applicable to
your Award. [It also contains the Determination Date and the Settlement Date for
your Award and the Transferability Date for any Shares at Risk that may be
delivered to you in respect of any Settlement Amount that you may earn.] The
number of PSUs on your Award Statement is not necessarily the number of PSUs in
respect of which the Settlement Amount will be earned, but is merely the basis
for determining the amount (if any) that will be delivered to you.

4. Definitions. Capitalized terms are defined in the Award Statement or the
Definitions Appendix, which also includes terms that are defined in the Plan.

VESTING OF YOUR PSUS

5. Vesting. Your PSUs are Vested. When a PSU is Vested, it means only that your
continued active Employment is not required to earn delivery in respect of that
PSU. Vesting does not mean you have a non-forfeitable right to the Vested
portion of your Award. The terms of this Award Agreement (including conditions
to delivery and satisfaction of the Performance Goal) continue to apply to your
Award, and failure to meet such terms may result in the termination of this
Award (as a result of which no delivery in respect of such Vested PSUs would be
made).

PERFORMANCE GOAL

6. Performance. The Settlement Amount is dependent, and may vary based, on
achievement of the Performance Goal over the Performance Period. On the
Determination Date, the Firm will determine whether or not, and to what extent,
the Performance Goal for that Performance Period has been satisfied. All your
rights with respect to the Settlement Amount (and any Dividend Equivalent
Payments) are dependent on the extent to which the Performance Goal is achieved,
and any rights to delivery in respect of your Outstanding PSUs immediately will
terminate and no Settlement Amount will be delivered in respect of such PSUs
upon the Committee’s determination, in its sole discretion, that the Performance
Goal has not been satisfied to the extent necessary to result in delivery in
respect of the PSUs.



--------------------------------------------------------------------------------

SETTLEMENT AMOUNT

7. Settlement.

(a) In General. Subject to satisfaction of the terms of this Award, including
satisfaction of the Performance Goal, on the Settlement Date, you will receive
delivery (less applicable withholding as described in Paragraph 14(a)) of the
Settlement Amount and payment of any Dividend Equivalent Payments as further
described in this Award Agreement and in your Award Statement. Until such
delivery and payment, you have only the rights of a general unsecured creditor
and you do not have any rights as a shareholder of GS Inc. with respect to
either the PSUs or the Settlement Amount. Without limiting the Committee’s
authority under Section 1.3.2(h) of the Plan, the Firm may accelerate any
Settlement Date by up to 30 days.

(b) [Form of Delivery. The Settlement Amount will be delivered as follows:

(i)     % in the form of cash that will be paid on the Settlement Date.

(ii)     % in the form of Shares at Risk.

(c) Shares at Risk. All of the Shares delivered (after application of tax
withholding) to you in respect of the Settlement Amount will be Shares at Risk
subject to Transfer Restrictions until the Transferability Date. Any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions on Shares
at Risk will be void. Within 30 Business Days after the Transferability Date
listed on your Award Statement (or any other date on which the Transfer
Restrictions are to be removed), GS Inc. will remove the Transfer Restrictions.
The Committee or the SIP Committee may select multiple dates within such
30-Business-Day period on which to remove Transfer Restrictions for all or a
portion of the Shares at Risk with the same Transferability Date listed on the
Award Statement, and all such dates will be treated as a single Transferability
Date for purposes of this Award.]

DIVIDEND EQUIVALENT RIGHTS

8. Dividend Equivalent Rights. To the extent described in your Award Statement,
each PSU will include a Dividend Equivalent Right, which will be subject to the
provisions of Section 2.8 of the Plan. Accordingly, for each of your Outstanding
PSUs with respect to which delivery is made under the Settlement Amount, you
will be entitled to payments under Dividend Equivalent Rights equal to any
regular cash dividend paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant. The payment to you of amounts under
Dividend Equivalent Rights (less applicable withholding as described in
Paragraph 14(a)) is conditioned upon the delivery under the Settlement Amount in
respect of the PSUs to which such Dividend Equivalent Rights relate, and you
will have no right to receive any Dividend Equivalent Payments relating to PSUs
for which you do not receive delivery under the Settlement Amount (including,
without limitation, due to a failure to satisfy the Performance Goal). Dividend
Equivalent Payments will be paid on the Settlement Date.

 

-2-



--------------------------------------------------------------------------------

FORFEITURE OF YOUR AWARD

9. How You May Forfeit Your Award. This Paragraph 9 sets forth the events that
result in forfeiture of up to all of your PSUs [and Shares at Risk] and may
require repayment to the Firm of up to all amounts previously paid or delivered
to you under your PSUs in accordance with Paragraph 10. More than one event may
apply, and in no case will the occurrence of one event limit the forfeiture and
repayment obligations as a result of the occurrence of any other event. In
addition, the Firm reserves the right to (a) suspend delivery of the Settlement
Amount and payment of any Dividend Equivalent Payments [or release Transfer
Restrictions on Shares at Risk] or (b) pay cash (including Dividend Equivalent
Payments or dividends) [or deliver Shares at Risk into an escrow account in
accordance with Paragraph 14(f)(v)]. [Paragraph 13 (relating to certain
circumstances under which release of Transfer Restrictions may be accelerated)
provides for exceptions to one or more provisions of this Paragraph 9.]

(a) PSUs Forfeited Upon Certain Events. If any of the following occurs, your
rights to all of your Outstanding PSUs will terminate, and no Settlement Amount
will be delivered in respect thereof, as may be further described below:

(i) You Associate With a Covered Enterprise. You Associate With a Covered
Enterprise during the Performance Period.

(ii) You Solicit Clients or Employees, Interfere with Client or Employee
Relationships or Participate in the Hiring of Employees. Before the Settlement
Date, either:

(A) you, in any manner, directly or indirectly, (1) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm,
(4) Solicit any Selected Firm Personnel to apply for or accept employment (or
other association) with any person or entity other than the Firm or (5) hire or
participate in the hiring of any Selected Firm Personnel by any person or entity
other than the Firm (including, without limitation, participating in the
identification of individuals for potential hire, and participating in any
hiring decision), whether as an employee or consultant or otherwise, or

(B) Selected Firm Personnel are Solicited, hired or accepted into partnership,
membership or similar status by (1) any entity that you form, that bears your
name, or in which you possess or control greater than a de minimis equity
ownership, voting or profit participation or (2) any entity where you have, or
will have, direct or indirect managerial responsibility for such Selected Firm
Personnel.

(iii) You Failed to Consider Risk. You Failed to Consider Risk during the Firm’s
             fiscal year.

(iv) Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred before the Settlement Date.

(v) You Do Not Meet Your Obligations to the Firm. The Committee determines that,
before the Settlement Date, you failed to meet, in any respect, any obligation
under any agreement with the Firm, or any agreement entered into in connection
with your Employment or this Award, including the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement relating to the Firm. Your failure to pay or reimburse
the Firm, on demand, for any amount you owe to the Firm will constitute
(A) failure to meet an obligation you have under an agreement, regardless of
whether such obligation arises under a written agreement, and/or (B) a material
violation of Firm policy constituting Cause.

 

-3-



--------------------------------------------------------------------------------

(vi) You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(vii) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt
to have any dispute under the Plan or this Award Agreement resolved in any
manner that is not provided for by Paragraph 17 or Section 3.17 of the Plan, or
you attempt to arbitrate a dispute without first having exhausted your internal
administrative remedies in accordance with Paragraph 14[(f)(viii)].

(viii) You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(ix) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of your Outstanding PSUs.

(x) GS Inc. Fails to Maintain the Minimum Tier 1 Capital Ratio. Before the
Settlement Date, GS Inc. fails to maintain the required “Minimum Tier 1 Capital
Ratio” as defined under Federal Reserve Board Regulations applicable to GS Inc.
for a period of 90 consecutive business days.

(xi) GS Inc. Is Determined to Be in Default. Before the Settlement Date, the
Board of Governors of the Federal Reserve or the FDIC makes a written
recommendation under Title II (Orderly Liquidation Authority) of the Dodd-Frank
Wall Street Reform and Consumer Protection Act for the appointment of the FDIC
as a receiver of GS Inc. based on a determination that GS Inc. is “in default”
or “in danger of default.”

(xii) Accounting Restatement Required Under Sarbanes-Oxley. GS Inc. is required
to prepare an accounting restatement due to GS Inc.’s material noncompliance, as
a result of misconduct, with any financial reporting requirement under the
securities laws as described in Section 304(a) of Sarbanes-Oxley; provided,
however, that your rights with respect to the PSUs will only be terminated to
the same extent that would be required under Section 304(a) of Sarbanes-Oxley
had you been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).

(b) [Shares at Risk Forfeited upon Certain Events. To the extent you receive
delivery of Shares at Risk in connection with any Settlement Amount, if any of
the following occurs your rights to all of your Shares at Risk will terminate
and your Shares at Risk will be cancelled, in each case, as may be further
described below:

(i) You Failed to Consider Risk. You Failed to Consider Risk during the Firm’s
2018 fiscal year.

(ii) Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred before the Transferability Date.

 

-4-



--------------------------------------------------------------------------------

(iii) You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the Transferability Date, you failed to meet, in any respect, any
obligation under any agreement with the Firm, or any agreement entered into in
connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement and/or
(B) a material violation of Firm policy constituting Cause.

(iv) You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt to
have any dispute under the Plan or this Award Agreement resolved in any manner
that is not provided for by Paragraph 17 or Section 3.17 of the Plan, or you
attempt to arbitrate a dispute without first having exhausted your internal
administrative remedies in accordance with Paragraph 14[(f)(viii)].

(vi) You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of any Shares at Risk; provided, however, that your rights
will only be terminated in respect of the Shares at Risk that are replaced,
substituted for or otherwise considered by such other entity in making its
grant.

(viii) Accounting Restatement Required Under Sarbanes-Oxley. GS Inc. is required
to prepare an accounting restatement due to GS Inc.’s material noncompliance, as
a result of misconduct, with any financial reporting requirement under the
securities laws as described in Section 304(a) of Sarbanes-Oxley; provided,
however, that your rights will only be terminated in respect of Shares at Risk
to the same extent that would be required under Section 304(a) of Sarbanes-Oxley
had you been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).]

REPAYMENT OF YOUR AWARD

10. When You May Be Required to Repay Your Award.

(a) Repayment, Generally. If the Committee determines that any term of this
Award was not satisfied, you will be required, immediately upon demand therefor,
to repay to the Firm the following:

(i) Any Settlement Amount [(including any Shares at Risk)] for which the terms
(including the terms for payment) of the related PSUs were not satisfied, in
accordance with Section 2.6.3 of the Plan.

(ii) [Any Shares at Risk for which the terms (including the terms for the
release of Transfer Restrictions) were not satisfied, in accordance with
Section 2.5.3 of the Plan.]

 

-5-



--------------------------------------------------------------------------------

(iii) Any Dividend Equivalent Payments for which the terms were not satisfied
(including any such payments made in respect of PSUs that are forfeited or any
Settlement Amount that is required to be repaid), in accordance with
Section 2.8.3 of the Plan.

(iv) [Any dividends paid in respect of any Shares at Risk that are cancelled or
required to be repaid.]

(v) Any amount applied to satisfy tax withholding or other obligations with
respect to any PSU, Settlement Amount [(including Shares at Risk)], dividend
payments or Dividend Equivalent Payments that are forfeited or required to be
repaid.

(b) Repayment Upon Materially Inaccurate Financial Statements. If any delivery
is made under this Award Agreement based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues or gains) or other materially inaccurate performance criteria, you will
be obligated to repay to the Firm, immediately upon demand therefor, any excess
amount delivered, as determined by the Committee in its sole discretion.

(c) Repayment Upon Accounting Restatement Required Under Sarbanes-Oxley. If an
event described in Paragraphs 9(a)(xii) and 9(b)(viii) (relating to a
requirement under Sarbanes-Oxley that GS Inc. prepare an accounting restatement)
occurs, any Settlement Amount [(including Shares at Risk)], dividend payments,
Dividend Equivalent Payments, cash or other property delivered, paid or withheld
in respect of this Award will be subject to repayment as described in Paragraph
10(a) to the same extent that would be required under Section 304(a) of
Sarbanes-Oxley had you been a “chief executive officer” or “chief financial
officer” of GS Inc. (regardless of whether you actually hold such position at
the relevant time).

[ADDITIONAL FORFEITURE FOR CERTAIN INVESTIGATIONS

11. Additional Forfeitures.

(a) Forfeiture of PSUs [and Shares at Risk]. In addition to and without limiting
the Firm’s rights under the forfeiture and repayment provisions set forth in
Paragraphs 9 and 10, if the Committee determines that the number of PSUs subject
to this Award would have been impacted by the results of the investigation
relating to 1Malaysia Development Berhad (“1MDB”), the Committee may:
(i) terminate your rights to such number of PSUs subject to this Award; [and
(ii) if and to the extent you receive delivery of Shares at Risk in connection
with any Settlement Amount, cause such number of your Shares at Risk to be
cancelled, in either case] as it determines in its sole discretion to be
appropriate in light of the results of the 1MDB investigation, and your rights
with respect to the number of such PSUs [and Shares at Risk] will terminate (and
in the case of PSUs, no Settlement Amount will be delivered in respect thereof).

(b) Suspension and Escrow. In addition, the Firm reserves the right to:
(i) suspend delivery of the Settlement Amount and payments under Dividend
Equivalent Rights prior to the Settlement Date [or release of Transfer
Restrictions prior to the Transferability Date;] or (ii) pay any cash (including
Dividend Equivalent Payments or dividends) [or deliver Shares at Risk, in any
case, into an escrow account in accordance with Paragraph 14(f)(v)] until the
Committee determines whether the termination of your rights to any PSUs [or
Shares at Risk] in accordance with Paragraph 11(a) is appropriate.

(c) [Repayment of Tax Withholding. If any Shares at Risk are cancelled in
accordance with Paragraph 11(a), you will be obligated immediately upon demand
therefor to pay the Firm an amount equal to any withholding taxes in respect of
such Shares at Risk.]]

 

-6-



--------------------------------------------------------------------------------

TERMINATIONS OF EMPLOYMENT

12. PSUs and Termination of Employment.

(a) Employment Termination Generally. Unless the Committee determines otherwise,
if your Employment terminates for any reason or you are otherwise no longer
actively Employed with the Firm (which includes off-premises notice periods,
“garden leaves,” pay in lieu of notice or any other similar status), the
Performance Goal applicable to your Outstanding PSUs will continue to apply and
the determination of the Settlement Amount will continue to be subject to
whether or not, and to what extent, the Performance Goal has been achieved, in
each case, as provided in Paragraph 6. All other terms of this Award Agreement,
including the forfeiture and repayment events in Paragraphs 9, 10 and 11,
continue to apply.

(b) Death. If you die before the Settlement Date, the representative of your
estate will, on the Settlement Date, receive delivery of the Settlement Amount
and payment of the Dividend Equivalent Payments that, in each case, would have
otherwise been made pursuant to Paragraph 6 [and any Transfer Restrictions on
Shares at Risk will cease to apply in accordance with Paragraph 13(b)], after
such documentation as may be requested by the Committee is provided to the
Committee. All other terms of this Award Agreement, including the forfeiture and
repayment events in Paragraphs 9, 10 and 11, continue to apply.

(c) Restrictions on Association With a Covered Enterprise Cease to Apply After
an Involuntary or Mutual Agreement Termination. Paragraph 9(a)(i) (relating to
forfeiture if you Associate With a Covered Enterprise) will not apply if
(i) your Employment terminates and the Firm characterizes your Employment
termination as “involuntary” or by “mutual agreement” (and, in each case, you
have not engaged in conduct constituting Cause) and (ii) you execute a general
waiver and release of claims and an agreement to pay any associated tax
liability, in each case, in the form the Firm prescribes. No Employment
termination that you initiate, including any purported “constructive
termination,” a “termination for good reason” or similar concepts, can be
“involuntary” or by “mutual agreement.” All other terms of this Award Agreement,
including the other forfeiture and repayment events in Paragraphs 9, 10 and 11,
continue to apply.

13. [Accelerated Release of Transfer Restrictions on Shares at Risk in the Event
of a Qualifying Termination After a Change in Control or Death. To the extent
you receive delivery of Shares at Risk in connection with any Settlement Amount,
in the event of your Qualifying Termination After a Change in Control or death,
each as described below, your Shares at Risk will be treated as described in
this Paragraph 13, and, except as set forth in Paragraph 13(a), all other terms
of this Award Agreement, including the other forfeiture and repayment events in
Paragraphs 9, 10 and 11, continue to apply.

(a) You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, any Transfer Restrictions will cease to apply to your
Shares at Risk. In addition, the forfeiture events in Paragraph 9 will not apply
to your Shares at Risk.

(b) Death. If you die, any Transfer Restrictions will cease to apply as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.]

 

-7-



--------------------------------------------------------------------------------

OTHER TERMS, CONDITIONS AND AGREEMENTS

14. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. Delivery of the
Settlement Amount is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan, which includes the
Firm deducting or withholding amounts from any payment or distribution to you.
To the extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, state,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant or payment of this Award by requiring you to choose between
remitting the amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award. In no event, however, does this
Paragraph 14(a) give you any discretion to determine or affect the timing of
delivery of the Settlement Amount or the timing of payment of tax obligations.

(b) [Firm May Deliver Cash or Other Property in Respect of the Settlement
Amount. In accordance with Section 1.3.2(i) of the Plan, in the sole discretion
of the Committee, in lieu of all or any portion of the Settlement Amount, the
Firm may deliver cash, other securities, other awards under the Plan or other
property, and all references in this Award Agreement to delivery of the
Settlement Amount will include such deliveries of cash, other securities, other
awards under the Plan or other property.]

(c) [Amounts May Be Rounded to Avoid Fractional Shares. Any amounts delivered in
respect of the Settlement Amount, including Shares at Risk, may be rounded to
avoid fractional Shares.]

(d) You May Be Required to Become a Party to the Shareholders’ Agreement. Your
rights to your PSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a similar title or position) of the Firm are required to be a
party.

(e) Firm May Affix Legends and Place Stop Orders on Shares. GS Inc. may affix to
Certificates representing Shares any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement). GS Inc. may advise the transfer agent to
place a stop order against any legended Shares.]

(f) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
Shares and hedging or pledging Shares and equity-based compensation or other
awards (including, without limitation, the Firm’s “Policies with Respect to
Personal Transactions Involving GS Securities and GS Equity Awards” or any
successor policies), and confidential or proprietary information, [and you will
effect sales of Shares in accordance with such rules and procedures as may be
adopted from time to time (which may include, without limitation, restrictions
relating to the timing of sale requests, the manner in which sales are executed,
pricing method, consolidation or aggregation of orders and volume limits
determined by the Firm)];

 

-8-



--------------------------------------------------------------------------------

(iii) [You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your Shares at Risk, including those related to the sale of Shares];

(iv) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Delivery. You will be deemed to have represented and
certified that you have complied with all of the terms of the Plan and this
Award Agreement when you accept payment in respect of your Award[, and you
request the sale of Shares following the release of Transfer Restrictions on
Shares at Risk];

(v) Firm May Make Deliveries into an Escrow Account. The Firm may establish and
maintain an escrow account on such terms (which may include your executing any
documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the Settlement Amount may
initially be delivered, and any Dividend Equivalent Payments may initially be
paid, into and held in that escrow account until such time as the Committee has
received such documentation as it may have requested or until the Committee has
determined that any other conditions or restrictions on deliveries required by
this Award Agreement have been satisfied;

(vi) You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold PSUs [or Shares at Risk], from time to time, you may be
required to provide certifications of your compliance with all of the terms of
the Plan and this Award Agreement as described in Paragraphs 9(a)(vi) and
9(b)(iv). You understand and agree that (A) your address on file with the Firm
at the time any certification is required will be deemed to be your current
address, (B) it is your responsibility to inform the Firm of any changes to your
address to ensure timely receipt of the certification materials, (C) you are
responsible for contacting the Firm to obtain such certification materials if
not received and (D) your failure to return properly completed certification
materials by the specified deadline (which includes your failure to timely
return the completed certification because you did not provide the Firm with
updated contact information) will result in the forfeiture of all of your PSUs
[or Shares at Risk] and subject previously delivered amounts to repayment under
Paragraphs 9(a)(vi) and 9(b)(iv);

(vii) [You Authorize the Firm to Register, in Its or Its Designee’s Name, Any
Shares at Risk and Sell, Assign or Transfer Any Forfeited Shares at Risk. You
are granting to the Firm the full power and authority to register any Shares at
Risk in its or its designee’s name and authorizing the Firm or its designee to
sell, assign or transfer any Shares at Risk if you forfeit your Shares at Risk];

(viii) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee. If you disagree with a determination made
by the Committee, the SIP Committee, the SIP Administrators, or any of their
delegates or designees and you wish to appeal such determination, you must
submit a written request to the SIP Committee for review within 180 days after
the determination at issue. You must exhaust your internal administrative
remedies (i.e., submit your appeal and wait for resolution of that appeal)
before seeking to resolve a dispute through arbitration pursuant to Paragraph 17
and Section 3.17 of the Plan; and

(ix) You Agree that Covered Persons Will Not Have Liability. In addition to and
without limiting the generality of the provisions of Section 1.3.5 of the Plan,
neither the Firm nor any Covered Person will have any liability to you or any
other person for any action taken or omitted in respect of this or any other
Award.

 

-9-



--------------------------------------------------------------------------------

15. Non-transferability. Except as otherwise may be provided in this Paragraph
15 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan will apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 15 or Section 3.5 of the Plan will be void. The Committee may adopt
procedures pursuant to which some or all recipients of PSUs and Shares at Risk
may transfer some or all of their PSUs [or Shares at Risk (which will continue
to be subject to Transfer Restrictions until the Transferability Date)] through
a gift for no consideration to any immediate family member, a trust or other
estate planning vehicle approved by the Committee or SIP Committee in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest.

16. Right of Offset. Except as provided in Paragraph 19(d), the obligation to
deliver the Settlement Amount, pay dividends or Dividend Equivalent Payments [or
release Transfer Restrictions] under this Award Agreement is subject to
Section 3.4 of the Plan, which provides for the Firm’s right to offset against
such obligation any outstanding amounts you owe to the Firm and any amounts the
Committee deems appropriate pursuant to any tax equalization policy or
agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

17. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN; PROVIDED THAT NOTHING HEREIN SHALL PRECLUDE YOU FROM
FILING A CHARGE WITH OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING
CONDUCTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO THE SEC
AND THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(e) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S. Federal, state, or local employment laws.

(f) By accepting your Award, you irrevocably appoint each General Counsel of GS
Inc., or any person whom the General Counsel of GS Inc. designates, as your
agent for service of process in

 

-10-



--------------------------------------------------------------------------------

connection with any suit, action or proceeding arising out of or relating to or
concerning the Plan or any Award which is not arbitrated pursuant to the
provisions of Section 3.17.1 of the Plan, who shall promptly advise you of any
such service of process.

(g) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider any claim as to which you have not first exhausted
your internal administrative remedies in accordance with Paragraph
14[(f)(viii)].

18. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

19. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 19 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph 19 and the
other provisions of this Award Agreement, this Paragraph 19 will govern.

(b) Settlement will not be delayed beyond the date on which all applicable
conditions or restrictions on settlement in respect of your PSUs required by
this Award Agreement (including those specified in Paragraph 12(c) (execution of
waiver and release of claims agreement to pay associated tax liability) and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, settlement in
respect of such portion will occur by the March 15 coinciding with the last day
of the applicable “short-term deferral” period described in Reg. §
1.409A-1(b)(4) in order for settlement to be within the short-term deferral
exception unless, in order to permit all applicable conditions or restrictions
on settlement to be satisfied, the Committee elects, pursuant to Reg. §
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay settlement to a later date within the same calendar year
or to such later date as may be permitted under Section 409A, including Reg. §
1.409A-3(d). For the avoidance of doubt, if the Award includes a “series of
installment payments” as described in Reg. § 1.409A-2(b)(2)(iii), your right to
the series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.

(c) Notwithstanding the provisions of Section 1.3.2(i) of the Plan, to the
extent necessary to comply with Section 409A, any delivery or payment
[(including in the form of Shares at Risk or other property)] that the Firm may
make in respect of your PSUs will not have the effect of deferring payment,
delivery, income inclusion, or a substantial risk of forfeiture, beyond the date
on which such payment, delivery or inclusion would occur or such risk of
forfeiture would lapse, with respect to the payment or delivery that would
otherwise have been made (unless the Committee elects a later date for this
purpose pursuant to Reg. § 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted
under Section 409A, including and to the extent applicable, the subsequent
election provisions of Section 409A(a)(4)(C) of the Code and Reg. §
1.409A-2(b)).

 

-11-



--------------------------------------------------------------------------------

(d) Paragraph 16 and Section 3.4 of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(e) Settlement in respect of any portion of the Award may be made, if and to the
extent elected by the Committee, later than the relevant Settlement Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A Deferred Compensation, only to the extent that the later
payment or delivery, as applicable, is permitted under Section 409A).

(f) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
delivery.

COMMITTEE AUTHORITY, AMENDMENT, CONSTRUCTION AND REGULATORY REPORTING

20. Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply, to limit the forfeitures and repayments that result under
Paragraphs 9, 10 and 11 [and to remove Transfer Restrictions before the
Transferability Date]. In addition, the Committee, in its sole discretion, may
determine whether Paragraph 12(c) will apply upon a termination of Employment.

21. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery will not be an amendment that materially adversely affects
your rights and obligations under this Award Agreement. Any amendment of this
Award Agreement will be in writing.

22. Construction, Headings. Unless the context requires otherwise, (i) words
describing the singular number include the plural and vice versa, (ii) words
denoting any gender include all genders and (iii) the words “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation.” The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof. References in this Award Agreement to any specific Plan
provision will not be construed as limiting the applicability of any other Plan
provision.

23. Providing Information to the Appropriate Authorities. In accordance with
applicable law, nothing in this Award Agreement (including the forfeiture and
repayment provisions in Paragraphs 9, 10 and 11) or the Plan prevents you from
providing information you reasonably believe to be true to the appropriate
governmental authority, including a regulatory, judicial, administrative, or
other governmental entity; reporting possible violations of law or regulation;
making other disclosures that are protected under any applicable law or
regulation; or filing a charge or participating in any investigation or
proceeding conducted by a governmental authority.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

-13-



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Associate With a Covered Enterprise” means that you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Covered Enterprise or (ii) associate in any capacity (including association as
an officer, employee, partner, director, consultant, agent or advisor) with any
Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of the Committee, (i) becoming the subject of any
publicly available announcement or report of a pending or future association
with a Covered Enterprise and (ii) unpaid associations, including an association
in contemplation of future employment. “Association With a Covered Enterprise”
will have its correlative meaning.

(c) “Covered Enterprise” means a Competitive Enterprise and any other existing
or planned business enterprise that: (i) offers, holds itself out as offering or
reasonably may be expected to offer products or services that are the same as or
similar to those offered by the Firm or that the Firm reasonably expects to
offer (“Firm Products or Services”) or (ii) engages in, holds itself out as
engaging in or reasonably may be expected to engage in any other activity that
is the same as or similar to any financial activity engaged in by the Firm or in
which the Firm reasonably expects to engage (“Firm Activities”). For the
avoidance of doubt, Firm Activities include any activity that requires the same
or similar skills as any financial activity engaged in by the Firm or in which
the Firm reasonably expects to engage, irrespective of whether any such
financial activity is in furtherance of an advisory, agency, proprietary or
fiduciary undertaking.

The enterprises covered by this definition include enterprises that offer, hold
themselves out as offering or reasonably may be expected to offer Firm Products
or Services, or engage in, hold themselves out as engaging in or reasonably may
be expected to engage in Firm Activities directly, as well as those that do so
indirectly by ownership or control (e.g., by owning, being owned by or by being
under common ownership with an enterprise that offers, holds itself out as
offering or reasonably may be expected to offer Firm Products or Services or
that engages in, holds itself out as engaging in or reasonably may be expected
to engage in Firm Activities). The definition of Covered Enterprise includes,
solely by way of example, any enterprise that offers, holds itself out as
offering or reasonably may be expected to offer any product or service, or
engages in, holds itself out as engaging in or reasonably may be expected to
engage in any activity, in any case, associated with investment banking; public
or private finance; lending; financial advisory services; private investing for
anyone other than you or your family members (including, for the avoidance of
doubt, any type of proprietary investing or trading); private wealth management;
private banking; consumer or commercial cash management; consumer, digital or
commercial banking; merchant banking; asset, portfolio or hedge fund management;
insurance or reinsurance underwriting or brokerage; property management; or
securities, futures, commodities, energy, derivatives, currency or digital asset
brokerage, sales, lending, custody, clearance, settlement or trading. An
enterprise that offers, holds itself out as offering or reasonably may be
expected to offer Firm Products or Services, or engages in, holds itself out as
engaging in or reasonably may be expected to engage in Firm Activities is a
Covered Enterprise, irrespective of whether the enterprise is a customer, client
or counterparty of the Firm or is otherwise associated with the Firm and,
because the Firm is a global enterprise, irrespective of where the Covered
Enterprise is physically located.

 

-14-



--------------------------------------------------------------------------------

(d) “Determination Date” means the date specified on your Award Statement as the
date on which the Committee will determine whether or not, and to what extent,
the Performance Goal was achieved for the Performance Period.

(e) “Dividend Equivalent Payments” means any payments made in respect of
Dividend Equivalent Rights.

(f) “FDIC” means the Federal Deposit Insurance Corporation or any successor
thereto.

(g) “Failed to Consider Risk” means that you participated in the structuring or
marketing of any product or service, or participated on behalf of the Firm or
any of its clients in the purchase or sale of any security or other property, in
any case without appropriate consideration of the risk to the Firm or the
broader financial system as a whole (for example, where you have improperly
analyzed such risk or where you have failed sufficiently to raise concerns about
such risk) and, as a result of such action or omission, the Committee determines
there has been, or reasonably could be expected to be, a material adverse impact
on the Firm, your business unit or the broader financial system.

(h) “Performance Goal” means the performance goal determined by the Committee
that is specified on your Award Statement.

(i) “Performance Period” means the performance period determined by the
Committee that is specified on your Award Statement.

(j) “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(k) “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

(l) “SEC” means the U.S. Securities and Exchange Commission.

(m) “Selected Firm Personnel” means any individual who is or in the three months
preceding the conduct prohibited by Paragraph 9(a)(ii) was (i) a Firm employee
or consultant with whom you personally worked while employed by the Firm, (ii) a
Firm employee or consultant who, at any time during the year preceding the date
of the termination of your Employment, worked in the same division in which you
worked or (iii) an Advisory Director, a Managing Director or a Senior Advisor of
the Firm.

(n) [“Settlement Amount” means an amount deliverable to you in respect of your
PSUs (determined as described in the Award Statement).]

(o) [“Settlement Date” means the date that is specified on your Award Statement
on which the Settlement Amount will be delivered.]

(p) “Share” means a share of Common Stock.

(q) [“Shares at Risk” means Shares that are subject to Transfer Restrictions.]

 

-15-



--------------------------------------------------------------------------------

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan:

(a) “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

(b) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any related Award Statement and signature card.

(c) “Award Statement” means a written statement that reflects certain Award
terms.

(d) “Board” means the Board of Directors of GS Inc.

(e) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(f) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(g) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity

 

-16-



--------------------------------------------------------------------------------

(the “Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(h) “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

(j) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(k) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(l) “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity;
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in any entity that engages in any activity or (iii) is, or
may reasonably be expected to be, owned by, or a significant interest in which
is, or may reasonably be expected to be, owned or controlled by, any entity that
engages in any activity that, in any case, competes or will compete anywhere
with any activity in which the Firm is engaged. The activities covered by this
definition include, without limitation: financial services such as investment
banking; public or private finance; lending; financial advisory services;
private investing for anyone other than the Grantee and members of the Grantee’s
family (including for the avoidance of doubt, any type of proprietary investing
or trading); private wealth management; private banking; consumer or commercial
cash management; consumer, digital or commercial banking; merchant banking;
asset, portfolio or hedge fund management; insurance or reinsurance underwriting
or brokerage; property management; or securities, futures, commodities, energy,
derivatives, currency or digital asset brokerage, sales, lending, custody,
clearance, settlement or trading.

(m) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

 

-17-



--------------------------------------------------------------------------------

(n) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(o) “Dividend Equivalent Right” means a dividend equivalent right granted under
the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(p) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(q) “Firm” means GS Inc. and its subsidiaries and affiliates.

(r) “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(s) “Grantee” means a person who receives an Award.

(t) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(u) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(v) “RSU” means a restricted stock unit granted under the Plan, which represents
an unfunded and unsecured promise to deliver shares of Common Stock in
accordance with the terms of the RSU Award Agreement.

(w) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(x) “SIP Administrator” means each person designated by the Committee as a “SIP
Administrator” with the authority to perform day-to-day administrative functions
for the Plan.

(y) “SIP Committee” means the persons who have been delegated certain authority
under the Plan by the Committee.

 

-18-



--------------------------------------------------------------------------------

(z) “Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, suggesting, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

(aa) [“Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.]

(bb) [“Transferability Date” means the date Transfer Restrictions on a
Restricted Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.]

(cc) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

 

-19-